18-882
    Ye v. Barr
                                                                                  BIA
                                                                             Cohen, IJ
                                                                          A208 280 276
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 19th day of December, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             RICHARD C. WESLEY,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    ZHIJIE YE,
             Petitioner,

                 v.                                              18-882
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Richard Tarzia, Belle Mead, NJ.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Julie M.
                                      Iversen, Senior Litigation
                                      Counsel; James A. Hurley,
                                      Attorney, Office of Immigration
                                      Litigation, United States
                                      Department of Justice, Washington,
                                      DC.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner   Zhijie    Ye,   a     native     and   citizen    of   the

People’s Republic of China, seeks review of a March 7, 2018

decision of the BIA affirming a June 23, 2017 decision of an

Immigration Judge (“IJ”) denying his application for asylum,

withholding    of   removal,    and       relief   under   the     Convention

Against Torture (“CAT”).        In re Zhijie Ye, No. A208 280 276

(B.I.A. Mar. 7, 2018), aff’g No. A208 280 276 (Immig. Ct.

N.Y. City June 23, 2017).       We assume the parties’ familiarity

with the underlying facts and procedural history in this case.

       Although we have the “inherent authority . . . to dismiss

an appeal or petition for review as frivolous when the appeal

or petition presents no arguably meritorious issue for our

consideration,” Pillay v. INS, 45 F.3d 14, 17 (2d Cir. 1995),

summary denial is “a rare exception to the completion of the

appeal process . . . [and] is available only if an appeal is

truly ‘frivolous,’” United States v. Davis, 598 F.3d 10, 13-

14 (2d Cir. 2010) (quoting United States v. James, 280 F.3d
206,    209   (2d   Cir.     2002)).         Given    that    Ye     suffered


                                      2
mistreatment at the hands of government officials in China,

his petition is not frivolous and we deny the Government’s

motion for summary denial.           However, because Ye has filed a

brief,    responded    to    the    Government’s      motion   for   summary

denial, and does not have a meritorious challenge to the

agency’s decisions, we construe the Government’s motion as

its brief and deny the petition on the merits.

       Under the circumstances of this case, we have considered

both    the   IJ’s   and    the    BIA’s   opinions    “for    the   sake   of

completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir. 2006).           The applicable standards of review

are well established.         See 8 U.S.C. § 1252(b)(4)(B); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

        Ye is not automatically eligible for asylum based on

his girlfriend’s forced family planning procedure.                   See Shi

Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 309-10 (2d

Cir. 2007) (en banc).        Nevertheless, he can still qualify for

asylum by demonstrating that (1) he engaged in “resistance”

to the family planning policy, and (2) he suffered harm rising

to the level of persecution, or he has a well-founded fear of

suffering such harm, as a direct result of his resistance.

See 8 U.S.C. § 1101(a)(42); see also Shi Liang Lin, 494 F.3d
3
at 313.   Even assuming that Ye was targeted for engaging in

resistance   to   the   family   planning    policy,   he   failed   to

establish that he suffered persecution or has a well-founded

fear of persecution on account of that resistance.

    A past persecution claim can be based on harm other than

threats to life or freedom, including “non-life-threatening

violence and physical abuse.”         Beskovic v. Gonzales, 467 F.3d
223, 226 n.3 (2d Cir. 2006).            The agency must take into

account the context of the harm, and while “a beating that

occurs in the context of an arrest or detention may constitute

persecution,” “[w]e have never held that [such] a beating .

. . constitutes persecution per se.”         Jian Qiu Liu v. Holder,

632 F.3d 820, 822 (2d Cir. 2011).            “[P]ersecution is ‘an

extreme concept that does not include every sort of treatment

our society regards as offensive.’”         Mei Fun Wong v. Holder,

633 F.3d 64, 72 (2d Cir. 2011) (quoting Ai Feng Yuan v. U.S.

Dep’t of Justice, 416 F.3d 192, 198 (2d Cir. 2005)).

    The agency appropriately considered the context of the

harm Ye suffered, which occurred in a single incident at Ye’s

home and consisted of him being punched in the stomach and

slapped in the face during a confrontation with two family

planning officials who sought to terminate his girlfriend’s


                                  4
pregnancy.   See Jian Qiu Liu, 632 F.3d at 822.                    And the

agency did not err in concluding that the mistreatment Ye

suffered, which did not result in anything other than minor

swelling   for   one    day,   was       not   sufficiently      severe   to

constitute persecution.        See id. (finding determination of

no past persecution reasonable when “prior to [petitioner’s]

arrest and detention by local police, he suffered only minor

bruising from an altercation with family planning officials,

which required no formal medical attention and had no lasting

physical effect”).

    Absent   past      persecution,      an    applicant   may   establish

eligibility for asylum by demonstrating a well-founded fear

of future persecution, 8 C.F.R. § 1208.13(b)(2), which must

be both subjectively credible and objectively reasonable,

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

The agency did not err in declining to credit Ye’s mother’s

unsworn letter stating that police have looked for Ye since

his altercation with family planning officials because the

letter was prepared by an interested party.                   See Y.C. v.

Holder, 741 F.3d 324, 332, 334 (2d Cir. 2013).                Regardless,

even if police have looked for Ye over the years, Ye failed

to provide a consistent basis to conclude that police will


                                     5
detain or persecute him rather than simply question him about

the incident that led him to push a family planning official.

Therefore, given the “absence of solid support in the record”

for Ye’s claim that he will face persecution in the future,

“his fear is speculative at best” and is not well-founded.

See Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir.

2005) (per curiam).

    Accordingly, the agency did not err in finding that Ye

failed to demonstrate past persecution or a well-founded fear

of persecution on account of his resistance to the family

planning   policy,    and   reasonably   denied   him    asylum,

withholding of removal, and CAT relief because all three

claims were based on the same factual predicate.        See Paul

v. Gonzales, 444 F.3d 148, 155-57 (2d Cir. 2006).*

    For the foregoing reasons, the Government’s motion for

summary denial is DENIED, but is CONSTRUED as the Government’s

brief, and the petition for review is DENIED.     Any pending




* The BIA and Government incorrectly conclude that Ye waived
his CAT claim. The IJ denied CAT relief because Ye failed
to satisfy the lower burden for asylum; thus Ye’s challenge
to the denial of asylum on appeal to the BIA necessarily
included a challenge to the denial of CAT relief.
                              6
request for oral argument in this petition is DENIED in

accordance with Federal Rule of Appellate Procedure 34(a)(2),

and Second Circuit Local Rule 34.1(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe
                            Clerk of Court




                             7